UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 16, 2008 Exotacar, Inc. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-137293 (Commission File Number) 20-5408832 (I.R.S. Employer Identification No.) 1001 Bayhill Drive 2nd Floor – Suite 200 San Bruno, CA 94066 (Address of Principal Executive Offices) (Zip Code) (650) 616-4123 (Registrant's Telephone Number, Including Area Code) Copies to: JPF Securities Law, LLC 17111 Kenton Drive Suite 100B Cornelius, NC 28031 (704) 897-8334 Tel (888) 608-5705 Fax This Current Report on Form 8-K is filed by Exotacar, Inc., a Nevada corporation (“Registrant”), in connection with the items described below. ITEM 4.01. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT. On May 16, 2008, Registrant’s Board of Directors made the decision to retain Mantyla McReynolds, LLC as its independent auditor to review Registrant’s quarterly reports for the quarter ending March 31, 2008 and to audit Registrant’s financial statements for the year ended June 30, 2008. Registrant does not have an audit committee. Prior to making the decision to retain Mantyla McReynolds, LLC, Registrant had no prior relationship with Mantyla McReynolds, LLC or any of its members. EXHIBIT INDEX Exhibit No.Description of Exhibit SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXOTACAR, INC. Date:May 16, 2008 By: /s/Rene Ronald Soullier Rene Ronald Soullier President
